     Case 3:20-cv-01584-B-BT Document 16 Filed 08/25/20              Page 1 of 1 PageID 65



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MATTHEW DOW GOMEZ,                                  §
         Plaintiff,                                 §
                                                    §      3:20-cv-1584-B (BT)
v.                                                  §
                                                    §
FEDERAL BUREAU OF INVESTIGATION,                    §
ET AL,                                              §
          Defendants.                               §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in this

case. No objections were filed. The District Court reviewed the proposed findings, conclusions and

recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

        SO ORDERED this 25th day of August, 2020.




                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
